DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  as discussed in the previous office action.
Response to Amendment
Applicant's response submitted 09 December 2020 has been received, & its contents have been carefully considered. The Examiner wishes to thank the Applicant(s) for the response to the Examiner's action. As a result of the Applicant's response, Claims 1, 4-6 & 9-14 are pending for review.
Claim Rejections
Note:	The prior art relied upon in the following office action is as follows:
-
Beauvais et al., US #4,146,176
[Beauvais ('176)]

-
Helmick, US #2,341,549
[Helmick ('549)]

-
Kobayashi et al. / Mitsubishi Elec. Corp., JP #2013/113473
[Kobayashi ('473)]

-
Laine et al., US #5,024,263
[Laine ('263)]






Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-6 & 9 are rejected under 35 U.S.C. § 103 as being unpatentable over Kobayashi ('473) in view of Helmick ('549), Laine ('263).
In Re Claims 1 & 4-9, Kobayashi ('473) discloses all aspects of the claimed invention including:
Cl. 1: A cabin heating system (Ventilator #100), comprising:
an exhaust heat exchanger (Heat Exchanger #10) including
(a) a cabin air conduit (Supply Air Duct #6) including a check valve, a pressure relief valve, a heat exchange section between said check valve and said pressure relief valve,
(b) an exhaust bypass having a first end and a second end connected to an exhaust conduit (The enclosure of Heat Exchanger #10), and
(c) a control module (Controller #200) including a pump upstream of the check valve to circulate cabin air from the cabin through the cabin air conduit (Kobayashi ('473): Supply Air Blower #8; Helmick ('549): Blower #40; Laine ('263): Fan #5) and back to the cabin, wherein (a) the control module is configured to raise cabin air in the cabin air conduit between the check valve and the pressure relief valve to a first pressure P1 greater than a second pressure P2 of the exhaust gas in the exhaust bypass and (b) the pressure relief valve is configured to maintain pressure in the cabin air conduit between the check valve and the pressure relief valve at the pressure P1 while (1) allowing the cabin air to be circulated to heat the cabin and also (2) ensuring that any leak in the heat exchange section is of cabin air toward the exhaust bypass.
With the possible exception of the check & pressure relief valves, & the use of pressure sensors to maintain a pressure difference in the supply & exhaust ducts.
With respect to the check & pressure relief valves, Helmick ('549) discloses from the same Heat Recovery System field of endeavor as applicant's invention, a heat recovery system (Heater #10) which includes a supply / cabin air side duct system (Comprising Tubing #38, Inlet #36, Jacket #22, Tubing #42, etc.) & an exhaust duct system (Comprising Exhaust Pipe #16, Outer Casing #14 & Outlet #20), the supply air portion of the heat exchanger being located between a check valve (Butterfly Valve #60) & pressure relief valve (At least one of Plug Valve #44 in “T” #48 & Registers #56, 58) to maintain a pressure differential between the exhaust duct & cabin air duct (Helmick ('549): P. 1, Ln. 41-49: The pressure in the Cabin Air Duct #38, 22, 42 is maintained at a higher level than in Exhaust Duct #16, 14, 20 ensuring any leaks would result in cabin air leaking into the exhaust duct preventing exhaust gases entering the passenger cabin; The relative location of the blower & the butterfly valve would have been an obvious matter of design choice to one of ordinary skill in the art prior to the effective filing date of the claimed invention since the applicant has not disclosed that the blower upstream of the valve solves a particular problem or is for a particular purpose (Applicant has not disclosed any criticality, or new or unexpected results produced therefrom, over the prior art of record for the claimed limitations), and the system of Kobayashi ('473) in view of Helmick ('549), etc., would function equally well in either configuration.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the check valve & pressure relief valve of Helmick ('549) into the system of Kobayashi ('473) for the purpose of selectively regulating the amount of air passing into & through the supply air system (P. 2, Ln. 13-30).
With respect to the pressure sensors, Laine ('263) discloses from the same Heat Recovery System field of endeavor as applicant's invention, a heat recovery system (At least Fig. 1) comprising a heat exchanger (Heat Recovery Exchanger #4) with a supply & exhaust duct system (Exhaust Duct #9, Supply Duct #1), the system incorporating pressure sensors in the supply & exhaust ducts (Pressure Meters #12, 10), the controller utilizing inputs from the pressure sensors to ensure appropriate pressure differences between the various ducts (Col. 1, Ln. 61-Col. 2, Ln. 21).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the pressure sensors & control sequence of Laine ('263) into the system of Kobayashi ('473) for the purpose of ensuring proper airflow ratios (i.e., proper pressure readings) between the various ducts (Col. 1, Ln. 61-Col. 2, Ln. 21; Col. 3, Ln. 50-Col. 4, Ln. 40).
In Re Claim 4, Kobayashi ('473) discloses: wherein said heat exchange section extends through said exhaust bypass (Fig. 1, 2: Heat Exchanger #10 is enclosed by its housing
In Re Claims 5 & 6, Laine ('263) further discloses: wherein said control module includes a controller (Including Controllers #13 & 14) and a pressure monitoring device connected to said cabin air conduit between said check valve and said pressure relief valve downstream of said check valve / [Cl. 6] wherein said pressure monitoring device is connected to said cabin air conduit between said heat exchange section and said pressure relief valve (Pressure Meter #12; however, Laine ('263) is silent on the exact location of the pressure sensor, just shows it downstream of Heat Exchanger #4; consequently, the location would have been an obvious matter of design choice to one of ordinary skill in the art prior to the effective filing date of the claimed invention since the applicant has not disclosed that the sensor being placed between the check valve & pressure relief valves solves a particular problem or is for a particular purpose (Applicant has not disclosed any criticality, or new or unexpected results produced therefrom, over the prior art of record for the claimed limitations), and the system of Kobayashi ('473) would function equally well in either configuration).
In Re Claim 9, Kobayashi ('473) discloses: further including a throttle valve in said exhaust conduit between said first end and said second end of said exhaust bypass to control flow of exhaust gas through said exhaust bypass (Bypass Damper #16 located in Exhaust Duct #15 between a first point, where the main & bypass flows separate at Inlet #2, & a second point where the two flows merge at Blower #9).
In Re Claims 11-14, with respect to:
Cl. 11: A method of heating a passenger cabin in a motor vehicle, comprising: circulating cabin air through a cabin air conduit including a check valve, a pressure relief valve, downstream from said check valve, and a heat exchange section between said check valve and said pressure relief valve; heating said cabin air passing through said heat exchange section with exhaust gas passing through an exhaust bypass; and maintaining, by a control module and the pressure relief valve, said cabin air in said heat exchange section between said check valve and said pressure relief valve at a first pressure P1 while said exhaust gas in said exhaust bypass has a second pressure P2 where P1>P2 while also allowing cabin air to be circulated past the pressure relief valve to heat the passenger cabin;
Cl. 12: including monitoring, by a pressure monitoring device of said control module, said first pressure P1;
Cl. 13: wherein said maintaining includes adjusting output of a pump that circulates said cabin air through said cabin air conduit wherein said pump is located upstream from said check valve; &
Cl. 14: further including controlling, by a throttle valve, flow of said exhaust gas through said exhaust bypass;
the structure required for performing the recited method, & the recited method, including maintaining the pressure in the cabin air duct at a higher level than in the exhaust duct & circulating air past the pressure relief valve to heat the cabin, have been addressed in at least one of claims 1, 4-6 & 9 above.

Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Kobayashi ('473) in view of Helmick ('549) & Laine ('263) as applied to claim 9 above, and further in view of Beauvais ('176)
In Re Claim 10, Kobayashi ('473), discloses all aspects of the claimed invention as discussed above, with the possible exception of: wherein said exhaust bypass is downstream from a catalytic converter.
Nevertheless, Beauvais ('176) discloses from the same Heat Recovery field of endeavor as applicant's invention, positioning an exhaust gas heat exchanger (Heat Exchanger #53) downstream of a catalytic converter (Catalytic Converters #39).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to locate the heat exchanger of Kobayashi ('473) downstream of a catalytic converter as taught by Beauvais ('176) for the purpose of reducing the temperature of the exhaust gas leaving the catalytic converter to increase the life expectancy of the muffler (Col. 4, Ln. 40-45).
Response to Arguments
Applicant's arguments filed 09 December 2020 have been fully considered but they are not persuasive.
Beginning on P. 6, Applicant first argues that Kobayashi ('473) fails to disclose the pressure relief valve & maintaining the relative pressures in the supply / cabin air & exhaust bypass ducts. While true with respect to Kobayashi ('473) & in response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As discussed in previous office actions & above, Kobayashi ('473) is not relied upon to disclose these features, but rather these features are taught by Helmick ('549) as discussed above.
Applicant then reiterates the argument that the Valve #44 of Helmick ('549) that Examiner cited as a pressure relief valve is, in fact, an on/off valve. And again in response, while Examiner agrees that Valve #44 (including Branch #48) is used to selectively allow & prevent heated air from entering the cabin, Examiner contends that since the excess air, & consequently the pressure generated therefrom, is relieved to the atmosphere (P. 2, Ln. 62-75), & is therefore considered to act as a pressure relief valve. Further, Examiner notes that even if conceding the point of Valve #44 not being a pressure relief valve, Examiner also indicated the use of Registers #56 & 58 as pressure relief valves. Also, as indicated U.S. Patent #8,029,343, U.S. Pregrant Publication #2009/0088062 & #2009/0071178, all to Major et al., a valve in the cabin air duct, such as the plug valve as used by Helmick ('549), was also considered / used as a pressure relief valve, either passive or active, as referenced the 8,029,343 reference to Major et al.
Accordingly, while applicant's arguments have been carefully considered, applicant's claims do not patentably distinguish applicant's invention over the prior art of record.
Conclusion
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is listed in the attached form PTO-892.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel E. Namay whose telephone number is (571)270-5725. The examiner can normally be reached on Mon - Fri (Alt Fri) 7:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Stephen B. McAllister can be reached on (571) 272- 6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel E. Namay/Examiner, Art Unit 3762